      Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 PETER MOORE and STEPHEN                              Case No. 4:20-cv-3873
 SCHEITHAUER, Individually and for Others
 Similarly Situated,
                                                      Jury Demanded
 v.

 SHANAHAN ENGINEERING, INC.


                            COLLECTIVE ACTION COMPLAINT

                                             SUMMARY

       1.      Shanahan Engineering, Inc. (SEI) failed to pay Peter Moore (Moore) and Stephen

Scheithauer (Scheithauer), and other workers like them, overtime as required by the Fair Labor

Standards Act (FLSA) and the Rhode Island Minimum Wage Act, RI Gen L § 28-12-4.1 (2013) (the

Rhode Island Act).

       2.      Instead, SEI paid Moore and Scheithauer, and other workers like them, the same

hourly rate for all hours worked, including those in excess of 40 in a work week.

       3.      This collective/class action seeks to recover the unpaid wages and other damages

owed to these workers.

                                    JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

       5.      This Court has supplemental jurisdiction over the Rhode Island Act claims pursuant

to 28 U.S.C. § 1367 because they arise from a common nucleus of operative facts.

       6.      SEI is a foreign corporation with its corporate headquarters in Dublin, Ireland.
        Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 2 of 12



         7.     SEI maintains offices in and does business in the

United States, with its principal office in the United States

located in this District and Division.

         8.     Thus, this Court has general personal jurisdiction

over SEI in this District and Division.

         9.     Venue is proper in this Court pursuant to 28

U.S.C. § 1391(b)(1) and/or (b)(3).

                          THE PARTIES

         10.    SEI is an Energy Services company providing Construction, Commissioning and Plant

Operation services on projects worldwide, including the United States,1 with its principal office and

place of business in the United States in Houston, Texas.

         11.    Moore was an hourly employee of SEI.

         12.    When SEI hired him, Moore was a resident of Tennessee.

         13.    SEI hired Moore to work on a project in Ohio.

         14.    Scheithauer was an hourly employee of SEI.

         15.    When SEI hired him, Scheithauer was a resident of Virgina.

         16.    SEI hired Scheithauer to work on a project in Rhode Island.

         17.    Moore’s written consent is attached.

         18.    Scheithauer’s written consent is also attached.

         19.    SEI may be served with process through its registered agent, Corporation Service

Company dba CSC - Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin,

TX 78701-3218.



1
    https://shanahanengineering.com/


                                                    2
     Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 3 of 12



                                 COVERAGE UNDER THE FLSA

       20.     At all relevant times, SEI was an employer within the meaning of the Section 3(d) of

the FLSA, 29 U.S.C. § 203(d).

       21.     At all relevant times, SEI was an enterprise within the meaning of Section 3(r) of the

FLSA, 29 U.S.C. § 203(r).

       22.     At all relevant times, SEI was an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1),

because it had employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials—such as cell phones,

computers, walkie-talkies, hardhats, and personal protective equipment—that have been moved in or

produced for commerce.

       23.     At all relevant times, SEI had an annual gross volume of sales made in excess of

$1,000,000.

       24.     At all relevant times, Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-

Class Members (defined herein) were engaged in commerce or in the production of goods for

commerce.

                                           THE FACTS

       25.     Shanahan Engineering, Inc. is a worldwide company that provides construction,

commissioning and plant operation on large scale projects. https://shanahanengineering.com/.

       26.     SEI hired Moore around January 2017.

       27.     SEI staffed Moore to Siemens in Lordstown, Ohio.

       28.     Moore stopped working for SEI in February of 2018.

       29.     Moore was a Quality Manager on behalf of SEI.

       30.     Moore reported the hours he worked to SEI on a regular basis.


                                                 3
     Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 4 of 12



       31.     SEI did not guarantee Moore a salary.

       32.     Moore was paid $65 for every approved hour worked.

       33.     Moore’s offer letter listed his overtime rate at $65 per hour.

       34.     If Moore worked fewer than 40 hours in a week, he was paid only for the hours

worked.

       35.     But Moore normally worked more than 40 hours in a week.

       36.     Moore routinely worked 60 hours a week.

       37.     SEI hired Scheithauer around January 2019.

       38.     SEI staffed Scheithauer to a project in Elizabeth City, Rhode Island.

       39.     Scheithauer stopped working for SEI in March 2019.

       40.     Scheithauer was a Scheduler on behalf of SEI.

       41.     Scheithauer reported the hours he worked to SEI on a regular basis.

       42.     SEI did not guarantee Scheithauer a salary.

       43.     Scheithauer was paid $76 for every approved hour worked, including overtime hours.

       44.     If Scheithauer worked fewer than 40 hours in a week, he was paid only for the hours

worked.

       45.     But Scheithauer normally worked more than 40 hours in a week.

       46.     The hours Moore, Scheithauer, and the FLSA Class and and Rhode Island Sub-Class

Members worked are reflected in SEI’s records.

       47.     SEI paid Moore at the same hourly rate for all hours worked, including those in excess

of 40 in a workweek.

       48.     SEI paid Scheithauer at the same hourly rate for all hours worked, including those in

excess of 40 in a workweek.




                                                  4
       Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 5 of 12



        49.    Rather than receiving time and half as required by the FLSA, Moore only received

“straight time” pay for overtime hours worked.

        50.    Rather than receiving time and half as required by the FLSA and the Rhode Island

Act, Scheithauer only received “straight time” pay for overtime hours worked.

        51.    This “straight time for overtime” payment scheme violates the FLSA and the Rhode

Island Act.

        52.    SEI was and is aware of the overtime requirements of the FLSA and the Rhode Island

Act.

        53.    SEI nonetheless failed to pay certain hourly employees, such as Moore and

Scheithauer, overtime.

        54.    Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class Members

perform job duties in furtherance of the power industry business sector and construction industry and

are subjected to similar compensation practices.

        55.    Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class Members also

worked similar hours and were denied overtime because of the same illegal pay practice.

        56.    Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class Members

regularly worked in excess of 40 hours each week.

        57.    SEI did not pay Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class

Members on a salary basis.

        58.    SEI paid Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class

Members “straight time for overtime.”

        59.    SEI failed to pay Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class

Members overtime for hours worked in excess of 40 hours in a single workweek.




                                                   5
      Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 6 of 12



       60.     SEI knew, or acted with reckless disregard for whether, Moore, Scheithauer, and the

FLSA Class and Rhode Island Sub-Class Members were paid on a salary basis or were exempt from

the FLSA and Rhode Island Act overtime requirements.

       61.     SEI’s failure to pay overtime to these hourly workers was, and is, a willful violation of

the FLSA.

                                         FLSA VIOLATIONS

       62.     As set forth herein, SEI has violated, and is violating, Section 7 of the FLSA, 29 U.S.C.

§ 207, by employing employees in an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating such employees for their employment in excess of 40 hours per week at rates no less

than 1 and ½ times the regular rates for which they were employed.

       63.     SEI knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the FLSA Class Members overtime compensation. SEI’s failure to pay

overtime compensation to these employees was neither reasonable, nor was the decision not to pay

overtime made in good faith.

       64.     Accordingly, Moore, Scheithauer, and all those who are similarly situated are entitled

to overtime wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus

liquidated damages, attorney’s fees and costs.

                                 RHODE ISLAND ACT VIOLATIONS

       65.     The conduct alleged violates the Rhode Island Act.

       66.     At all relevant times, SEI was subject to the requirements of the Rhode Island Act.

       67.     At all relevant times, SEI employed Scheithauer and each FLSA Class Member with

Rhode Island state law claims as an “employee” within the meaning of the Rhode Island Act.




                                                  6
      Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 7 of 12



          68.   The Rhode Island Act require employers like SEI to pay employees at one and one-

half (1.5) times the regular rate of pay for hours worked in excess of 40 hours in any one week.

          69.   Scheithauer and each member of the Rhode Island Sub-Class are entitled to overtime

pay under the Rhode Island Act.

          70.   Scheithauer and each member of the Rhode Island Sub-Class seek unpaid overtime in

amount equal to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a

workweek, liquidated damages, and such other legal and equitable relief as the Court deems just and

proper.

          71.   Scheithauer and the Rhode Island Sub-Class members also seek recovery of attorneys’

fees, costs, and expenses of this action, to be paid by SEI, as provided by the Rhode Island Act.

                                 COLLECTIVE ACTION ALLEGATIONS

          72.   SEI’s illegal “straight time for overtime” policy extends beyond Moore and

Scheithauer.

          73.   SEI’s “straight time for overtime” payment plan is the “policy that is alleged to violate

the FLSA” in this collective action. Bursell v. Tommy’s Seafood Steakhouse, No. CIV.A. H-06-0386, 2006

WL 3227334, at *3 (S.D. Tex. Nov. 3, 2006); Wellman v. Grand Isle Shipyard, Inc., No. CIV.A. 14-831,

2014 WL 5810529, at *5 (E.D. La. Nov. 7, 2014) (certifying “straight time for overtime” claim for

collective treatment).

          74.   SEI paid numerous other hourly workers using the same unlawful scheme.

          75.   Any differences in job duties do not detract from the fact that these hourly workers

were entitled to overtime pay.

          76.   The workers impacted by SEI’s “straight time for overtime” scheme should be notified

of this action and given the chance to join pursuant to 29 U.S.C. § 216(b).

          77.   Therefore, the FLSA Class is properly defined as:


                                                   7
      Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 8 of 12



        All SEI employees who were, at any point in the past 3 years, paid “straight time for
        overtime.” (the “FLSA Class”)

        78.     The Rhode Island Sub-Class is properly defined as:

        All SEI employees who were, at any point in the past 3 years, paid “straight time for
        overtime” for work performed in Rhode Island (the “Rhode Island Sub-Class”)

        79.     By failing to pay Moore, Scheithauer, the FLSA Class, and the Rhode Island Sub-Class

Members overtime at one-and-one-half times their regular rates, SEI violated the FLSA’s and the

Rhode Island Act’s overtime provisions.

        80.     SEI owes Moore, Scheithauer, the FLSA Class, and the Rhode Island Sub-Class

Members the difference between the rate actually paid and the proper overtime rate.

        81.     Because SEI knew, or showed reckless disregard for whether, its pay practices violated

the FLSA, SEI owes these wages to the FLSA Class for at least the past three years.

        82.     Pursuant to the Rhode Island Act, SEI owes these wages to the Rhode Island Sub-

Class for at least the past three years. RI Gen L § 28-14-19.2(g) (2013).

        83.     SEI is liable to Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-Class

Members for an amount equal to all unpaid overtime wages as liquidated damages.

        84.     Moore, Scheithauer, and the FLSA Class and the Rhode Island Sub-Class Members

are entitled to recover all reasonable attorneys’ fees and costs incurred in this action.

                                                PRAYER

        80.     Moore and Scheithauer pray for:

           a.   An order allowing this action to proceed as a collective action under the FLSA and

                directing notice to all potential FLSA Class and Rhode Island Sub-Class Members;

           b.   Judgment awarding Moore, Scheithauer, and the FLSA Class and Rhode Island Sub-

                Class Members all unpaid overtime compensation, liquidated damages, attorneys’ fees

                and costs under the FLSA and the Rhode Island Act;

                                                    8
Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 9 of 12



   c.   An award of pre- and post-judgment interest on all amounts awarded at the highest

        rate allowable by law; and

   d.   All such other and further relief to which Moore, Scheithauer, and the FLSA Class and

        Rhode Island Sub-Class Members may show themselves to be justly entitled.


                                      Respectfully submitted,

                                      BRUCKNER BURCH PLLC

                                              /s/ Rex Burch
                                      By: ______________________
                                           Richard J. (Rex) Burch
                                           State Bar No. 24001807
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      713-877-8788 – Telephone
                                      713-877-8065 – Facsimile
                                      rburch@brucknerburch.com

                                      Michael A. Josephson
                                      State Bar No. 24014780
                                      Richard M. Schreiber
                                      State Bar No. 24056278
                                      JOSEPHSON DUNLAP, LLP
                                      11 Greenway Plaza, Suite 3050
                                      Houston, Texas 77046
                                      713-352-1100 – Telephone
                                      713-352-3300 – Facsimile
                                      mjosephson@mybackwages.com
                                      rschreiber@mybackwages.com

                                      ATTORNEYS FOR PLAINTIFFS




                                          9
Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 10 of 12
Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 11 of 12




                                 11
Case 4:20-cv-03873 Document 1 Filed on 11/13/20 in TXSD Page 12 of 12




                                 12
